DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 11/23/2020. Please note Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISOGAI (US 20120083667 A1, cited on IDS 9/8/2021).
Regarding Claim 1, ISOGAI discloses an image processing device comprising an integration processing unit ([0021] “These devices are connected to a processor (arithmetic control unit) 18.”) configured to integrate ophthalmologic images acquired by a plurality of types of ophthalmologic observation devices ([0022] “The fundus tomography imaging device 12 obtains a three-dimensional tomographic image of a fundus Ef. The anterior segment tomography imaging device 14 obtains a three-dimensional tomographic image of an anterior segment Ea.”) by correlating intraocular positions ([0087] “For example, the control unit 70 obtains a three-dimensional correlativity between an image information 602 of the anterior segment in the eyeball data and an image information 610 of the anterior segment data to perform a matching process with a high correlativity…” [0088] “Similarly, the control unit 70 obtains a three-dimensional correlativity between an image information 604 of the fundus in the eyeball data and an image information 620 of the fundus data to perform a matching process with a high correlativity…” [0089] “Accordingly, coordinate positions of the eyeball data and the anterior segment data (or fundus data) are associated with each other. Therefore, when a position on the anterior segment data or the fundus data is selected, a position on the eyeball data corresponding thereto is identified.”) and to generate one integrated image indicating intraocular information in a range wider than a range indicated by each of the ophthalmologic images ([0027] “The processor 18 calculates a three-dimensional positional information of the whole eye including the fundus and the anterior segment (may also include the intermediate segment) based on the image data and measured data obtained by the devices 12, 14, and 16, and constructs a three-dimensional graphic 300 representing a three-dimensional shape of the whole eye (hereinafter, simply called eyeball image) through image processing (see FIG. 3). Thus, the tomographic images of the fundus and the anterior segment are three-dimensionally synthesized to create a three-dimensional tomographic image data of the whole eye.”).
Regarding Claim 2, ISOGAI discloses the image processing device according to claim 1, wherein the ophthalmologic images are images acquired intraoperatively ([0050] “The processor 18 may be arranged to display information which assists a surgical operation of the eye E.”).
Regarding Claim 4, ISOGAI discloses the image processing device according to claim 1, wherein the ophthalmologic images include an image acquired by using a tomographic acquisition device ([0022] “The fundus tomography imaging device 12 obtains a three-dimensional tomographic image of a fundus Ef. The anterior segment tomography imaging device 14 obtains a three-dimensional tomographic image of an anterior segment Ea.”).
Regarding Claim 6, ISOGAI discloses the image processing device according to claim 1, wherein the integration processing unit integrates an illustration regarding a fundus with the ophthalmologic images to generate the integrated image ([0027] “Thus, the tomographic images of the fundus and the anterior segment are three-dimensionally synthesized to create a three-dimensional tomographic image data of the whole eye. To create the three-dimensional tomographic image data, the computer graphic technique (CG) is employed. To construct the three-dimensional graphic, it is unnecessary to obtain all of the image data (for example, peripheral portion of the eyeball) and optical data of the whole eye E. A virtual graphic created based on the known eye structure may be used to interpolate the data.”).
Regarding Claim 7, ISOGAI discloses the image processing device according to claim 1, wherein the integrated image is a solid image (Fig. 3 and [0028] “The processor 18 controls the display of the monitor 22 and outputs an eyeball image 300 which is a three-dimensional image of the whole eye.”).
Regarding Claim 8, ISOGAI discloses the image processing device according to claim 1, wherein the integration processing unit models the integrated image into a substantially spherical shape (Fig. 3 and [0028] “The processor 18 controls the display of the monitor 22 and outputs an eyeball image 300 which is a three-dimensional image of the whole eye.”).
Regarding Claim 9, ISOGAI discloses the image processing device according to claim 1, wherein the integration processing unit models the integrated image into a solid shape acquired on a basis of the ophthalmologic images (Fig. 3, [0027] “The processor 18 calculates a three-dimensional positional information of the whole eye including the fundus and the anterior segment (may also include the intermediate segment) based on the image data and measured data obtained by the devices 12, 14, and 16, and constructs a three-dimensional graphic 300 representing a three-dimensional shape of the whole eye (hereinafter, simply called eyeball image) through image processing (see FIG. 3). Thus, the tomographic images of the fundus and the anterior segment are three-dimensionally synthesized to create a three-dimensional tomographic image data of the whole eye.”).
Regarding Claim 10, ISOGAI discloses the image processing device according to claim 1, wherein the integration processing unit identifies intraocular positions of the ophthalmologic images on a basis of information included in the ophthalmologic images and integrates the ophthalmologic images ([0105] “Alternatively, a positional shift may be detected between the front image of the anterior segment obtained based on the data constituting the three-dimensional tomographic image of the anterior segment (for example, integrated image in the depth direction of the tomographic images, integrated value of the spectrum data at X-Y positions) and the front image of the anterior segment obtained at substantially the same time as the three-dimensional tomographic image of the fundus.”).
Regarding Claim 11, ISOGAI discloses the image processing device according to claim 1, further comprising a presentation processing unit configured to process the integrated image according to a presentation format of the integrated image ([0027] “To create the three-dimensional tomographic image data, the computer graphic technique (CG) is employed.” [0028] “The processor 18 controls the display of the monitor 22 and outputs an eyeball image 300 which is a three-dimensional image of the whole eye.”).
Regarding Claim 12, ISOGAI discloses the image processing device according to claim 11, wherein the presentation processing unit transforms the integrated image that is a solid image into a planar image ([0028] “The processor 18 controls the display of the monitor 22 and outputs an eyeball image 300 which is a three-dimensional image of the whole eye.” Examiner notes that the screen of monitor 22 is planar. Therefore, ISOGAI [0028] inherently teaches a process of transforming the 3D eyeball image 300 into a planar image which can be displayed on a screen. And further in view of [0027] “the computer graphic technique (CG) is employed”, ISOGAI inherently teaches or at least implies a process of using a CG projection algorithm to transform the 3D image into a planar image for display purpose).
Regarding Claim 13, ISOGAI discloses the image processing device according to claim 11, wherein the presentation processing unit performs geometric transformation on the integrated image (See claim 12 rejection above, ISOGAI [0027][0028] inherently teaches or at least implies a geometric transformation using a CG projection algorithm).
Regarding Claim 14, ISOGAI discloses the image processing device according to claim 11, wherein the presentation processing unit presents the integrated image to allow identification of types of the ophthalmologic images integrated into the integrated image ([0030] “At a tomographic position on the eyeball image 300 corresponding to the tomographic image 320, a graphic display 310 indicating the tomographic position may be, for example, synthetically displayed so as to overlap on the eyeball image 300.”).
Regarding Claim 16, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ISOGAI (US 20120083667 A1, cited on IDS 9/8/2021), in view of AWDEH (US 20150077528 A1, cited on IDS 9/8/2021).
Regarding Claim 3, ISOGAI discloses the image processing device according to claim 1, but ISOGAI does not expressly disclose wherein the ophthalmologic images include an image acquired by using a surgical microscope.
However, in the same field of endeavor, AWDEH discloses the ophthalmologic images include an image acquired by using a surgical microscope ([0046] “Alternatively, the display device may employ a surgical microscope to simultaneously display real-time images of the surgical field overlaid and registered with images of informational and navigational aids.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of ISOGAI with the feature of acquiring an image by using a surgical microscope. Doing so could “simultaneously display real-time images of the surgical field” as taught by AWDEH.
Regarding Claim 5, ISOGAI discloses the image processing device according to claim 1, but ISOGAI does not expressly disclose wherein the ophthalmologic images include an image acquired by using an intraocular endoscope.
However, in the same field of endeavor, AWDEH discloses the ophthalmologic images include an image acquired by using an intraocular endoscope ([0063] “As disclosed in the PCT application, contrast agents may be used with optical coherence tomography (OCT) imaging to map anatomies or abnormalities, e.g., of the eye. Accordingly, in one embodiment, an OCT probe, e.g. a fiber optic cable, may be configured for insertion into a patient with image source 3. The OCT probe may be mounted, for example, on a catheter tip or inserted through an introduction sheath, such as an endoscope or trocar.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of ISOGAI with the feature of acquiring an image by using an intraocular endoscope. Doing so could “offer the surgeon OCT image guidance” as taught by AWDEH.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ISOGAI (US 20120083667 A1, cited on IDS 9/8/2021), in view of Iwase (US 20130188133 A1).
Regarding Claim 15, ISOGAI discloses the image processing device according to claim 11, wherein the presentation processing unit presents the integrated image and at least one of the ophthalmologic images arranged on a same screen (ISOGAI [0032] “When, for example, the fundus of the eyeball image 300 is selected, the tomographic image of the fundus is displayed with the eyeball image 300 on the monitor 22.”). ISOGAI does not expressly disclose the integrated image and at least one of the ophthalmologic images are arranged side by side.
However, in the same field of endeavor, Iwase discloses the presentation processing unit presents the integrated image and at least one of the ophthalmologic images arranged side by side ([0106] “Referring to FIG. 5, a window 500 displayed on the display unit 192 includes display areas 510, 520, 530, and 540.” [0107] “The display area 510, i.e., an example of the first display area, displays a fundus image 511, and a rectangular frame 512 indicating the position of the tomographic image is superimposed on the fundus image 511.” [0108] “The display area 520, i.e., an example of the second display area, displays a tomographic image 521.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of ISOGAI with the feature of presenting images in a side-by-side arrangement. Doing so could present multiple related images simultaneously and allow the viewer to better examine the images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613